UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8172


MACHOT KUOL MAYEN,

                Plaintiff - Appellant,

          v.

NADER HASAN,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:12-cv-01338-CMH-TRJ)


Submitted:   March 28, 2013                 Decided:   April 2, 2013


Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Machot Kuol Mayen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Machot Kuol Mayen appeals the district court’s order

dismissing with prejudice Mayen’s 42 U.S.C. § 1983 (2006) civil

rights action.       On appeal, we confine our review to the issues

raised   in    the   Appellant’s     brief.      See     4th   Cir.   R.   34(b).

Because Mayen’s informal brief does not challenge the basis for

the district court’s disposition, Mayen has forfeited appellate

review of the court’s order.               Accordingly, although we grant

Mayen leave to proceed on appeal in forma pauperis, we affirm

the district court’s judgment.             We deny as moot his motion for

the   appointment    of   counsel.     We     dispense    with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                        AFFIRMED




                                       2